Citation Nr: 9919420	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a heart disability 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a rating decision of the San 
Francisco, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Oakland, California.  

In July 1996, the RO granted an increased disability rating 
for PTSD to 100 percent and continued to deny service 
connection for a heart disorder secondary to PTSD.  In April 
1997 and March 1998, the Board remanded the case for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The most probative medical evidence demonstrates that the 
veteran's heart disorder is not related to his service-
connected PTSD, or otherwise due to injury or disease 
incurred in, or aggravated by, active service.


CONCLUSION OF LAW

The veteran's heart disability was not related to his 
service-connected PTSD, or otherwise due to an injury or 
disease incurred in, or aggravated by, active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An August 1985 VA hospital report shows that the veteran was 
admitted after complaining of very mild chest pain.  It was 
noted that his risk factors included a history of smoking and 
high cholesterol.

In a February 1986 statement in support of an unrelated 
claim, the veteran advised that he began having heart 
problems in 1984.  After undergoing numerous heart tests, the 
veteran asserted that his heart problems were caused by the 
spastic condition of his colon, intestines, and stomach. 

Psychological VA examination reports dated in June 1988, 
March 1989, May 1992, and April 1994 VA are silent as to any 
relationship between PTSD and the veteran's heart disability.

In a September 1989 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent evaluation, 
effective May 13, 1988.  

A May 1992 medical certificate from R.G.H., M.D. indicates 
that the veteran had been treated with multiple 
antidepressants, all of which seem to exacerbate his cardia 
arrhythmia.  Articles submitted by the veteran and received 
in June 1993 discuss PTSD and cardiovascular disease risk 
factors in World War II veterans.  In a February 1995 
statement, the veteran indicated that the chief of cardiology 
at the VA medical center in Fresno completed a research paper 
proving that stress is the most frequent cause of heart 
problems.  The veteran stated that stress has caused his 
health to deteriorate.

In a May 1995 medical certificate, W.E.H., M. D. stated that 
he has treated the veteran since 1992 for heart disorders, 
among other diseases.  The physician noted that he had 
reviewed literature which discussed the potential of a 
correlation between PTSD and angina pectoris.  He stated that 
it was clear that the veteran had a variety of intense 
emotional responses, which appeared to be related to PTSD, 
which based on library literature, "may be ideologic for a 
number of the veteran's disorders."

At his June 1995 hearing, the veteran testified that he began 
having symptoms of heart disease 14 years earlier and began 
treatment for PTSD in 1984.  He indicated that his PTSD had 
gotten worse and he had had daily fits of anger that caused 
chest pain.  

In August 1995, the veteran presented himself for a mental 
examination.  He explained that he had had several heart 
attacks and a number of strokes.  He reportedly started his 
PTSD treatment in 1984.  The diagnosis was PTSD.  The report 
is silent as to any relationship between PTSD and the 
veteran's heart disability.

A March 1996 medical certificate from W.E.H., M.D. shows that 
the diagnosis of coronary disease was established in 1994, 
evidenced by a positive coronary angiogram.  The veteran had 
also had recurrent bouts of transient ischemic attacks and 
had two previous strokes.  No etiology opinion was provided.

In a July 1996 rating decision, the RO increased the 
veteran's PTSD disability rating to 100 percent, effective 
January 17, 1994, and determined the veteran's claim for 
service connection for a heart condition, as secondary to 
PTSD was not well-grounded.

Correspondence dated in February 1997 from J.G.T., M.D. 
reflects that the veteran had been his patient for many 
years.  It was noted that the veteran had a history of 
paroxysmal atrial fibrillation, sick sinus syndrome, and 
previous cerebral vascular accident.  The physician noted 
that these conditions had all been exacerbated by the 
veteran's inability to handle stress.

In August 1997, the veteran presented himself for VA 
examination.  He claimed that his heart disease might be 
related to his emotional problems.  The report shows a 
diagnosis of sick sinus syndrome with a history of atrial 
fibrillation, flutter, bradycardia, and a permanent pacemaker 
implantation and coronary artery disease.  The examiner noted 
that sick sinus syndrome is usually due to fibrosis of the 
sinus nodes and cardiac conducted system of the heart.  The 
veteran's coronary artery disease was due to arteriosclerotic 
change in the coronary arteries.  The examiner noted that the 
veteran had risk factors for coronary artery disease and he 
had hyperlipidemia.  The examiner concluded that the 
veteran's coronary artery disease was not caused by his PTSD.  

The examiner noted in an October 1997 addendum to the August 
1997 VA examination that the examination conducted clearly 
indicated that his heart conditions (sick sinus syndrome and 
coronary artery disease) were not due to PTSD and it was 
noted that the medication prescribed for the veteran's PTSD 
had not caused or aggravated his heart conditions.  A 
statement rendered by the same examiner in June 1998 
clarified that in his medical opinion the veteran's heart 
disease was "less likely as not aggravated by PTSD." 

In a September 1998 statement, the veteran indicated that he 
submitted two electrocardiograms (EKG) performed by M.T.G., 
M.D.  The veteran stated that this evidence showed that his 
PTSD stress had a great affect on his heart condition.  He 
related current stresses in his life, such as heavy traffic, 
moving to a new home, and the expenses involved in moving and 
renting a home.  He also reported that M.T.G., M.D. would be 
writing a letter which should provide medical rationale to 
support his claim.  Two EKG's accompanied the veteran's 
statement, however, no discussion as to the etiology of the 
disorder was provided.


Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  

The United States Court of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).


Analysis

Initially, the veteran's claim is found to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based on the medical certificates by W.E.H., M.D. 
and J.G.T., M.D., as well as by R.G.H., M.D, which must be 
presumed to be credible for this purpose, the veteran has 
presented a claim which is plausible.  Watai v. Brown, 9 Vet. 
App. 441 (1996). 

In a September 1998 statement, the veteran indicated that 
M.T.G., M.D. would be writing a letter that should provide a 
nexus between the veteran's heart disorder and his service-
connected PTSD.  In a supplemental statement of the case 
dated in October 1998, the RO advised the veteran that if the 
above-described medical evidence was not received within 60 
days, the case would be returned to the Board for appellate 
review.  Since the veteran was notified and the additional 
medical evidence from M.T.G., M.D. has not been associated 
with the claims file, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
that claim, and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in the development of his claim, as required by 38 U.S.C.A. 
§ 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
heart disability secondary to his service-connected PTSD.  A 
review of the claims file reflects that the medical evidence 
of record does not establish a nexus between the veteran's 
current heart disability and his service-connected PTSD.  The 
veteran reportedly began having heart problems in the early 
1980's.  Medical evidence by W.E.H., M.D. dated in May 1995 
shows that the physician reviewed literature pertinent to 
PTSD and the potential of a correlation between PTSD and 
angina pectoris.  Dr. W.E.H. indicated that it was clear that 
the veteran has a variety of intense emotional responses, 
which appeared to be related to PTSD.  He further noted that 
based on library literature, PTSD "may be ideologic for a 
number of the veteran's disorders."  In no instance, did 
this physician attribute the veteran's heart disability to 
PTSD in the veteran's clinical records.  These statements are 
based on a review of uncited literature that discussed the 
"potential" of a correlation between PTSD and angina.  The 
physician concluded that the veteran's intense emotional 
responses "appear" to be related to PTSD.  Moreover, a May 
1992 medical certificate from R.G.H., M.D. indicates that the 
veteran had been treated with multiple antidepressants, all 
of which seem to exacerbate his cardiac arrhythmias.  The 
Court has held that where a physician is unable to offer a 
definite causal relationship that opinion may not be utilized 
in establishing service connection as such an opinion is non-
evidence.  Perman v. Brown, 5 Vet. App. 237, 241 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

Medical evidence by J.G.T., M.D dated in February 1997 
reflects that the veteran's heart conditions, as well as his 
previous cerebral vascular accidents, have all been 
exacerbated by the veteran's inability to handle stress.  The 
Board notes that it is unclear whether this statement, 
unsupported by clinical records, suggests that the veteran's 
heart disability was aggravated by PTSD stressors or other 
stressors.  Without supporting clinical records, the Board 
cannot find that his PTSD proximately caused the aggravation 
of the veteran's heart disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  Accordingly, the Board finds the 
above-mentioned medical opinions to have limited probative 
value.

The Board finds the August 1997 medical evidence to be highly 
probative in that the examiner took into account and 
thoroughly discussed the veteran's cardiovascular disease 
risk factors.  The examiner of the August 1997 VA examination 
noted that sick sinus syndrome is usually due to fibrosis of 
the sinus nodes and cardiac conducted system of the heart.  
The veteran's coronary artery disease is due to 
arteriosclerotic change in the coronary arteries.  The 
examiner noted that the veteran had risk factors for coronary 
artery disease and he had hyperlipidemia.  The examiner 
concluded that the veteran's coronary artery disease was not 
related to his PTSD.  

The Board also finds the October 1997 addendum to the August 
1997 VA examination highly probative.  The examiner 
reiterated that that his examination of the veteran clearly 
indicated that his heart conditions (sick sinus syndrome and 
coronary artery disease) were not due to PTSD.  The examiner 
also took into consideration other factors which could have 
caused the veteran's heart condition, by noting that that the 
veteran's prescribed medication for PTSD had not caused or 
aggravated his heart conditions.  Lastly, and most probative, 
the examiner opined in June 1998 that it was less likely than 
not that the veteran's heart problems had been aggravated by 
PTSD.  These VA opinions were all based upon a review of the 
veteran's complete medical records and informed by the 
examiner's expertise in cardiology and experience in treating 
patients similar to the veteran.

The Board recognizes the veteran's contention that his heart 
disability is related to his service-connected PTSD, however, 
as a lay person, he is not qualified to render a medical 
opinion and his statements cannot serve as competent medical 
evidence of the etiology of any current disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Given the thorough discussion and well-reasoned conclusions 
reached by the August 1997 VA examiner, to include the 
October 1997 and June 1998 addendums, versus the general 
conclusions provided by the veteran's private physicians, the 
Board must conclude that the preponderance of the medical 
evidence of record weighs against the veteran's belief that 
there is a nexus between his heart disability and his 
service-connected PTSD.

The Board recognizes that a veteran is entitled to the 
"benefit of the doubt" when there is an approximate balance 
of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the veteran must prevail.  Gilbert, 1 
Vet. App. at 56.  In this case, the weight of the evidence is 
against the veteran's claim, and the "benefit of the doubt" 
doctrine does not apply.  See Alemany, 9 Vet. App. at 519.


ORDER

Entitlement to service connection for a heart disability 
secondary to PTSD is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 

